ORDER

PER CURIAM.
William K. Rowe appeals from the judgment entered on a jury verdict finding him guilty of the offense of violence or injury to another by an offender, in violation of section 217.385 RSMo 2000. The trial court sentenced him to five years in prison. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).